Citation Nr: 1522252	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-21 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.  

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.  

3. Entitlement to service connection for coronary artery disease (CAD) with atrial fibrillation. 

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran's Social Security Administration (SSA) records have been uploaded into the Virtual VA paperless claims processing system and are stored electronically as opposed to being associated with the Veteran's paper claims file.  In the August 2013 Statement of the Case, the RO specifically stated that the Veteran's SSA records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

On his VA Form 9 that was stamped as received by the RO on August 19, 2013, the Veteran withdrew his appeal of the issues listed above.  In a subsequent statement stamped as received by the RO on October 11, 2013, the Veteran again stated that he wished to withdraw his appeals.  In an October 2013 letter, the RO informed the Veteran that his appeals were considered withdrawn and stated that he could reinstate his appeals before December 1, 2013, "which is one year after the date of your letter of rating notification."  The Board notes that the RO notified the Veteran of the rating decision on appeal by a letter dated October 29, 2012, rendering the information provided in the October 2013 letter incorrect.  

In November 2013, the Veteran stated that he wished to reinstate his appeals.  A substantive appeal is timely if it is filed within 60 days from the date the Statement of the Case (SOC) is mailed, or within the remainder of the one year period from the date of mailing of the notification of the rating decision on appeal.  38 C.F.R. § 20.302(b) (2014).  Withdrawal of a substantive appeal does not preclude filing of a new substantive appeal as to the withdrawn issues "...provided such filings would be timely under these rules as if the appeal withdrawn had never been filed."  38 C.F.R. § 20.204(c) (2014).  In this case, the rating decision was mailed on October 29, 2012, and the SOC was mailed on August 7, 2013.  Therefore, his reinstatement of his substantive appeal is not timely per VA regulations.  However, based upon the incorrect information provided in the RO's letter, his request to reinstate his appeal would be timely.  The filing of a Substantive Appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  VA waives making an objection to the timeliness of a Substantive Appeal when it takes actions that lead a Veteran to believe that his appeal was perfected.  Id.  The Board finds that VA has waived the time requirement for the reinstatement of the Veteran's appeal because the RO certified the issues listed above to the Board on December 10, 2013, and on February 10, 2014, the Board informed him that his case had been received and that his appeal had been docketed.  


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have DJD of the lumbar spine due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have COPD due to any incident of his active duty service. 

3. The preponderance of the evidence reflects that the Veteran does not have CAD with atrial fibrillation due to any incident of his active duty service. 

4. The preponderance of the evidence reflects that the Veteran does not have GERD due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1. The Veteran's DJD of the lumbar spine was not incurred or aggravated in service,  and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2. The Veteran's COPD was not incurred or aggravated in service, to include as due to exposure to asbestos.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

3. The Veteran's CAD with atrial fibrillation was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

4. The Veteran's GERD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in June 2012 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, SSA records, service personnel records, and indicated private medical records have been obtained.  

VA examinations and opinions adequate for adjudication purposes was provided to the Veteran in connection with his DJD, COPD, and GERD claims in October 2012 and May 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiners also provided rationales for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Veteran has not been afforded a VA examination to assess the nature and etiology of his CAD with atrial fibrillation.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, as will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  Therefore, the second element set forth in McLendon has not been satisfied.  His STRs are negative for any complaints, symptoms, treatment, or diagnosis of a heart problem and the record contains no probative evidence that demonstrates otherwise.  Additionally, the Veteran has not provided lay evidence in support of his claim.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, an examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

DJD of the Lumbar Spine

The Veteran has been diagnosed with DJD of the lumbar spine, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His STRs note that in 1972, he complained of back pain following a bumper car accident, satisfying the second element of a service connection claim.  Id.  However, the nexus element of a service connection claim is not satisfied for the reasons discussed below.

The Veteran underwent a VA examination in May 2013.  The examiner noted that the Veteran was diagnosed with DJD of the lumbar spine in 2003.  At the examination, the Veteran reported one instance of back pain in service following a bumper car accident.  After leaving the military in 1974, the Veteran reported that he worked on a farm or performed other similar work.  The examiner noted that the Veteran "...admits to a workers comp claim for a workplace injury in the 1990s.  He was out of work for a month or two due to this workers comp claim injury."  The examiner concluded that the Veteran's DJD of the lumbar spine was not related to his period of active service.  He noted that the Veteran's STRs were negative for mention of lumbar spine symptoms aside from the one report after the bumper car accident.  The examiner explained that, "[t]he non [service-connected] workplace injury is the most likely source of the majority of any current back complaints, it was serious enough to be out of work for 1-2 months.  Ageing, obesity and work place wear and tear after military service also contributed to his current back problems."  The May 2013 VA examiner's opinion provides highly probative evidence against the Veteran's claim.  

The Veteran's private medical records note that DJD of the lumbar spine was diagnosed by x-ray in July 2003.  The SSA found that he was disabled effective in August 2007 due in part to back pain.  In his SSA application form, the Veteran stated that he had been receiving treatment for his back pain from VA for approximately five years.  VA treatment records note treatment for DJD of the lumbar spine.  The Veteran's medical records do not address whether there is a nexus between his DJD of the lumbar spine and his period of active service. 

The Veteran has not submitted lay evidence in support of his claim.  The May 2013 examination report is the most probative evidence of record and it is against the claim.  

Because DJD is a chronic condition as set forth in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted that he has experienced a continuity of lumbar spine symptoms since his August 1972 complaint of back pain.  Indeed, his October 1974 separation examination did not note a back problem.  The Veteran's separation physical examination is particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). 

The evidence does not show, nor does the Veteran assert, that there has been continuity of symptoms of his DJD of the lumbar spine.  A grant of service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(a) (b) (2014); see also Walker, 708 F.3d 1331.  

Lastly, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not show, nor does the Veteran assert, that his DJD of the lumbar spine manifested within one year of his separation from service in November 1974.  

The nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for DJD of the lumbar spine.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

COPD

The Veteran has been diagnosed with COPD, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His STRs note that in April 1972, he complained of chest pain and trouble breathing, and was advised to stop smoking.  They also note an incident in August 1973 where he complained of coughing up "soot" at night while working near an incinerator and a note from November 1973 stating that he had a productive cough for three days.  The second element of a service connection claim is met.  Id.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV.ii.2.C.9 (September 29, 2006).  VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure. 

The manual lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  

In short, with respect to claims involving asbestos exposure, VA must first determine whether military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  Then, it must determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1 MR, Part IV.ii.1.H.29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

In this case, the Veteran's STRs and service personnel records note that he was stationed aboard the USS John F. Kennedy in the early 1970s as a seamen apprentice, which is consistent with the appropriate time frame and occupation that would result in exposure to asbestos.  Interpreting the evidence in the most favorable light, the Board finds that the Veteran was exposed to asbestos during service.  

In October 2012, a VA examiner noted that chest x-rays taken in 2011 and 2012 showed no evidence of asbestos-related disease.  The examiner reviewed the STRs and noted that the Veteran had an episode of "coughing up black soot [a]fter working around the incinerator for a limited period of time," and that after service he worked for years as a farmer, mostly in a potato house, where he was "exposed to considerable dirt, dust."  The examiner concluded that the Veteran's COPD was not the result of his in-service asbestos exposure, but was instead caused by smoking.  

In May 2013, a VA examiner noted that the Veteran was first diagnosed with COPD in 1990.  He stated that his chest x-rays do not show evidence of significant asbestos exposure.  The examiner noted that the Veteran had "a very significant smoking history of well over 100 pack years.  He continues to smoke."  The examiner explained that, "[t]he most likely cause of his COPD is his significant smoking history.  His exposure to asbestos was not significant enough to produce any radiologic evidence of significant exposure or any physiologic changes in his lungs."  

The Board finds that the opinions and explanations provided by the October 2012 and May 2013 VA examiners provide significant probative evidence against the Veteran's claim.  

The Veteran's private medical records contain reports of multiple chest x-rays.  None of them contain a diagnosis of asbestos-related lung disease.  In October 2006, an x-ray report noted that, "[t]he lungs appear to be fully expanded.  No active pulmonary infiltration detected.  There is no evidence of interstitial edema, atelectasis or pleural effusion.  As compared with prior chest radiographs no recent pulmonary infiltration is identified."  In March 2007 there were "...old pulmonary nodules with no acute changes."  In July 2007 there was "[n]o evidence of active pulmonary infiltration or pleural disease identified."  In October 2007, there was "[n]o evidence of active pulmonary infiltration or pleura disease identified.  Small lobular opacity noted at the lower pole of the right hilus.  This appears less prominent compared with the prior exam dated 3/10/07."  In June 2008, an x-ray report noted "[r]ight lower lobe sub-segmental atelectasis or scarring."  A March 2009 x-ray noted "[f]ibrotic changes are seen in the right middle lobe.  Lungs are otherwise clear," and asbestos-related lung disease was not diagnosed.  In December 2009 an x-ray report showed "Findings suggestive of underlying [COPD] with no evidence of acute superimposed air space consolidation or pulmonary edema."  In October 2011, it was noted that "linear densities ... are noted in both spaces most likely due to region of subsegmental plate-like atelectasis," with a "question of a faint nodular density right upper lobe."  In April 2012, an x-ray report noted that the Veteran's .  "...lungs are adequately expanded and well aerated without focal air space consolidation or pleural effusion."  It further stated that, "[r]eticular interstitial densities are noted at both lung bases, likely chronic."  A May 2012 report noted that a "[c]hest x-ray does not show any sign of infiltrate...."  The Veteran's multiple chest x-rays do not note a diagnosis of asbestos-related lung disease.  

The Veteran has advanced a general assertion that asbestos exposure caused his COPD.  He has not submitted any lay evidence with a more specific assertion.  The Veteran is competent to report observable symptoms of his COPD.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Determining the etiology of the Veteran's COPD requires medical inquiry into biological processes, pathology, x-rays, and anatomical relationships.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his generalized lay assertion is low.  

The Board concludes that the findings of the October 2012 and May 2013 VA examiners are more probative because they reflect a review of the entire record and adequate explanation as to why the Veteran's COPD was not caused by service, including due to asbestos exposure.  Specifically, his COPD is attributed to a different cause: smoking.  The nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for COPD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

CAD with Atrial Fibrillation

The Veteran has been diagnosed with CAD and atrial fibrillation, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  However, the second element of a service connection claim has not been met.  Id.  

The Veteran's STRs are entirely negative for any signs, symptoms, or treatment for a heart problem.  His STRs note an episode of chest pain in September 1974, but this was attributed to a muscular strain, not a heart problem.  His October 1974 separation examination noted no heart problems.  His STRs do not support a finding that his CAD with atrial fibrillation was incurred or aggravated in service.  

Significantly, on his May 2012 VA Form 21-526, Veteran's Application for Compensation and/or Pension, he specifically stated that his heart condition began in March 2007, more than 30 years after his separation from service, providing evidence against his claim.  He has not advanced any lay evidence in support of his claim, including an assertion that there was and in-service incurrence or aggravation of a heart condition.  

His private medical records show that in March 2007, the Veteran had a myocardial infarction.  During treatment for it at Cary Medical Center, he reported a prior history of a heart attack three years prior.  He stated that he was treated at the Aroostook Medical Center emergency room.  The physician at Cary Medical Center stated, "[i]t is very difficult to verify this so we call[ed] The Aroostook Medical Center and they report that they find no record of anything such as he is discussing."  Additionally, the RO obtained records from the Aroostook Medical Center and they do not corroborate the Veteran's report.  The Board finds that the private medical records do not support his claim because they show that he had a myocardial infarction in March 2007, many years after service, with no indication that it was related to service.  

The Board finds that the preponderance of the evidence does not show that the Veteran's CAD with atrial fibrillation was incurred in service.  Therefore, the second element of a service connection claim is not met and the Veteran's claim must fail.  Shedden, 381 F.3d at 1166-67.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

GERD

The Veteran has been diagnosed with GERD, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His STRs note an episode of heartburn in February 1973, satisfying the second element of a service connection claim.  Id.  However, the nexus requirement is not met for the reasons discussed below.  

Initially, the Board notes that the October 12 VA examiner raised the issue of whether the presumption of soundness should attach with regard to GERD.  This is a legal, not medical, determination which the Board addresses below.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing "...by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

VA may rebut the second prong of the presumption of soundness  "...through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Initially, the Board emphasizes that the Veteran's October 1971 enlistment examination is completely negative for any mention of GERD.  Significantly, heartburn was also not noted on entry into service.  Therefore he is presumed sound on entry into service with regard to GERD.  The Board also finds that the presumption of soundness is not rebutted by VA via the October 2012 VA examiner's opinion.  

In October 2012, a VA examiner stated that the Veteran "provides a history of significant heartburn prior to the service, on review of his history today."  The examiner noted that there was only one instance of heartburn in service, in February 1973.  The examiner found that, "based on today's history he does not recall having much trouble with heartburn in the service."  He elaborated, "[t]here are no medical records of GERD within a few years of separating from [active duty], and the Veteran does not recall having problems until many years later."  The examiner concluded that the Veteran's GERD clearly and unmistakably existed prior to service and that it clearly and unmistakably was not aggravated by service.  He explained that there was no aggravation because the Veteran reported heartburn prior to service and then there was only one complaint of it during service.  

The determination as to whether evidence meets the rigorous standard of "clear and unmistakable" is a legal one.  The Board finds that the October 2012 VA examiner's finding that the Veteran's GERD clearly and unmistakably existed prior to service does not rise to the stringent standard of "clear and unmistakable."  A bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 347 (1998).  In this case, the Veteran's own report of heaving heartburn prior to service does not provide clear and unmistakable evidence because his subsequent report to the May 2013 VA examiner directly contradicts his October 2012 report.  In May 2013, he stated that he was diagnosed with GERD in the 1980s, after separation from service.  He reported to the examiner that his "...symptoms started in the 1980's."  He separated from service in November 1974.  Because the Veteran's reports about the onset of his symptoms are inconsistent, the Board finds that his October 2012 report does not constitute clear and unmistakable evidence that his GERD existed prior to service.  

Therefore, the Board finds that the October 2012 VA examiner's opinion does not meet the rigorous evidentiary standard needed to allow VA to meet its burden to rebut the presumption of soundness.  Therefore, the Veteran is found to have been sound upon entry to service with respect to GERD.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (explaining that clear and unmistakable evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Because the presumption of soundness has not been rebutted, the claim is one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Because the findings of the October 2012 examiner relate to the presumption of soundness, which the Board has found is not rebutted in this case, Board finds that the October 2012 VA examiner's opinion is less probative than the findings of the May 2013 VA examiner, which are discussed below.  

The Veteran underwent a second VA examination in May 2013.  He reported that he was diagnosed with GERD in the 1980s, with the onset of symptoms in the 1980s.  He noted that he was treated for heartburn once in February 1973, while on active duty.  He stated that he was given Maalox and Zantac.  The examiner noted that the Veteran was diagnosed with GERD by endoscopy in 2011.  The examiner stated that the Veteran was treated only once for heartburn in service and that the record was silent regarding GERD until 2008, many years after service.  

The Board notes that the examiner's reliance on a lack of medical records from the Veteran's separation until 2008 is not an adequate rationale because it does not consider the Veteran's statements that his symptoms began in the 1980s.  However, this statement does not render the entire opinion inadequate.  The examiner also stated that, "[t]he most likely cause of the Veteran's GERD is morbid obesity (BMI 46.28) which is a well-documented risk factor for GERD."  The examiner's conclusion that obesity, not active duty service, provides probative evidence against the Veteran's claim.  

The Veteran's STRs note that in February 1973, he complained of heartburn and was treated with Mylanta.  His STRs are otherwise negative for complaints of heartburn or a diagnosis of GERD.  His October 1974 separation examination was normal.  His STRs do not support a nexus between his GERD and his period of active duty because they show a single incidence of heartburn only.  

The Veteran's post-service medical records do not address the onset of his GERD nor do they discuss whether there is a nexus between GERD and his period of active duty.  Therefore they are not probative evidence in support of or against his claim.  The Veteran has not submitted lay evidence in support of his claim. 

The Board finds that the most probative evidence of record is the report of the May 2013 VA examination, and it is against his claim.  The nexus element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for GERD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for DJD of the lumbar spine is denied.  

Service connection for COPD is denied.  

Service connection for CAD with atrial fibrillation is denied.  

Service connection for GERD is denied.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


